Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1306a, 1306b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5 is objected to because of the following informalities:  
In claim 5, line 11, “a reduced diameter portion” should read -- the reduced diameter portion -- since it was previously recited.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the outer surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the pocket" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon rejected claim 5.
Claim 7 recites the limitation "the pocket" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Examiner believes this should read --the at least one pocket--. 
Claim 13 recites the limitation "the normal vector" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon rejected claim 7.

Claim 18 recites the limitation "the pocket" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner believes this should read --the at least one pocket--. 
Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon rejected claim 18.
Allowable Subject Matter
Claims 1-3 are allowed.
Claims 5, 7, and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 4, 6, 8-17, and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Nguyen et al. (U.S. 2019/0379114A1) disclose a system for covering a sensitive component (antenna 306, 406, see figs. 1-7) in a downhole string (see figs. 1-2 and refer to para 0022), comprising: a sub section (304, 404, figs. 3 and 5-6) in the downhole string including a longitudinal axis (301, see fig. 3) and a reduced diameter portion (better seen in fig. 7 around 321) along the longitudinal axis (see fig. 7); a guard element (302) arranged over the reduced diameter portion (see figs. 3-7); and 
a mounting system (fig. 5: combination of fasteners 303 and holes 311) adapted to couple the guard element (302) to the sub section (304, 404; refer to para 0025), comprising: 
a pocket (the pocket is shown to be the larger diameter portion of the bore of through hole 311) in one of the sub section and the guard element (302), the pocket including a shoulder (see fig. 5: shoulder being engaged by head portion of fastener 303); and 
a threaded bore (315) in the other of the sub section (304) and the guard element; and a fastener (303) engaging the threaded bore (315) through the pocket (the pocket is shown to be the larger diameter portion of the bore of through hole 311) and coupling the guard element (302) to the sub section (204, 404).   
However, Nguyen et al. fail to teach axially coupling the guard element to the sub section, wherein the threaded bore is oriented at least partially parallel to the longitudinal axis of the sub section. 
Jamieson et al. (U.S. 2007/0114040A1) disclose a system for connecting a sensor sub (54) to component stage ends (66, 68) by a plurality of fasteners (74) that extend longitudinally through the sensor sub (54; see figs. 1-2 and refer to para 0020).
However, Jamieson et al. cannot be used to modify Nguyen since the pocket of Nguyen is not arranged to receive fasteners that extend at least partially parallel to the longitudinal axis of the sub section as claimed. Also, the fastener of Jamieson et al. is not in a pocket, but extending on the exterior shoulder of the sensor sub.  
Regarding claims 5 and 7, Nguyen et al. fail to teach a mounting section formed in the reduced diameter portion of the sub section, the mounting section including an aperture separated by walls; a locking element including a threaded hole at least partially parallel to the longitudinal axis; and a fastener positioned within the pocket, extending through the hole in the at least one coupling extension, through the aperture and into the threaded hole of the locking element.  
Jamieson et al. fail to cure the deficiencies of Nguyen et al. and does not provide teaching or reason to modify Nguyen et al. 
Regarding claim 18, Nguyen et al. disclose a method for covering a sensitive component (antenna 306, 406, see figs. 1-7) in a downhole string (see figs. 1-2 and refer to para 0022), comprising: positioning the sensitive component within a reduced diameter portion (better seen in fig. 7 around 321) of the downhole string (see fig. 7); covering at least a portion of the sensitive component (306, 406) via a guard element (302), the guard element (302) being arranged, at least partially, within the reduced diameter portion (see figs. 3-7), the guard element (302) having at least one pocket (the pocket is shown to be the larger diameter portion of the bore of through hole 311) and at least one coupling extension (315), the at least one coupling extension (315) extending radially into the reduced diameter portion from an inner surface of the guard element (302, see fig. 5); positioning the at least one coupling extension (315) proximate to an aperture (317) of a mounting section (313), the aperture (317) receiving a locking element (308).
However, Nguyen et al. fail to teach fastening the at least one coupling extension to the locking element via a fastener extending through the at least one coupling extension and a threaded hole of the locking element, the fastener being arranged within the pocket.  
Jamieson et al. fail to cure the deficiencies of Nguyen et al. and does not provide teaching or reason to modify Nguyen et al. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (U.S. 2011/0074427A1) teach a shield for covering an antenna and Derkacz et al. (U.S. 2017/0044893A1) a system for supporting downhole electronics on a drill string. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YANICK A AKARAGWE/Examiner, Art Unit 3672